PER CURIAM.
A jury convicted defendant of involuntary manslaughter, § 565.024, RSMo 1994, and failure to register a motor vehicle, § 301.020.6, RSMo 1994. Defendant also pled guilty to driving while suspended. The trial court sentenced him to seven years, four months, and one year, respectively. Defendant appeals; we affirm.
Defendant’s sole point challenges the sufficiency of the evidence of involuntary manslaughter. We have carefully examined the transcript and find the evidence to be sufficient.
No jurisprudential purpose would be served by a written opinion. However, the *193parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).